                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HOLLAND AMERICA LINE, N.V. d/b/a                    CASE NO. C17-1726-JCC
      HOLLAND AMERICA LINE, N.V., L.L.C., et
10    al.,                                                MINUTE ORDER
11
                             Plaintiffs,
12            v.

13    ORIENT DENIZCILIK TURIZM SANAYI VE
      TICARET, A.S., d/b/a SEA SONG TOURS, et
14    al.,
15
                             Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on Defendant Karen Fedorko Sefer’s request to file a
20
     reply to Plaintiffs’ supplemental briefing. (Dkt. No. 55.) The request is DENIED. If the parties
21
     wish to do so, they may properly raise the arguments in any forthcoming motion to dismiss.
22
            DATED this 20th day of December 2018.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
